Citation Nr: 0735802	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO. 04-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran's most recent VA PTSD examination report from May 
2003 reveals that the veteran was diagnosed with "mild" 
PTSD. VA treatment records from a September 2005 hospital 
admission, however, characterize the veteran's PTSD as 
"severe" and note that the veteran is unable to work. As 
the record demonstrates that the veteran's disability may 
have increased in severity since his most recent VA 
examination, a clarifying VA examination is necessary to 
assess the current extent and severity of the disability. 

While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination. VAOPGCPREC 11-95 
(April 7, 1995). See also 38 C.F.R.§ 4.2 (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). 
 
Accordingly, the case is REMANDED for the following action:

1. Any outstanding recent VA and private 
medical records referencing the 
disabilities at issue should be obtained 
for inclusion in the claims file. 


2. Thereafter, the veteran should be 
afforded a VA examination to determine the 
current severity of his PTSD. All findings 
responsive to the relevant rating criteria 
should be reported in detail.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the October 2004 statement 
of the case, and readjudicate the claim. 
If any benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



